Title: From George Washington to the Commissioners for the District of Columbia, 9 September 1793
From: Washington, George
To: Commissioners for the District of Columbia


          
            Gentlemen,
            Philda Sepr 9th 1793.
          
          I have duly received your Letter of Septm. 5th and in consequence thereof have
            Authorised Mr David Ross of Bladensburg & Colo. Robert Townsend Hooe of Alexandria
            to examine the accounts and Vouchers of the expenditure of the monies appropriated to
            your trust as Commissioners of the publick buildings of the Federal Territory & to
            certify to me the result. With esteem, I am Gent. your
            most Obt Hon. Servt,
          
            Go. Washington
          
        